Action to recover damages for personal injuries resulting from a collision, on a public crossing, between an automobile driven by plaintiff and defendant's train.
From judgment dismissing the action as upon nonsuit, plaintiff appealed to the Supreme Court.
Conceding that the evidence offered by the plaintiff tended to show that defendant was negligent as alleged in the complaint, this evidence also showed that plaintiff contributed to his injuries by his own negligence. There is no error in the judgment dismissing the action as upon nonsuit.Bailey v. R. R., 196 N.C. 515, 146 S.E. 135.
Affirmed.